Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-19-00282-CR

                                        Carlos GARCIA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 548885
                         Honorable Michael De Leon, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. The trial court clerk is ORDERED not to assess any court-appointed attorney’s fees
against appellant, and the clerk of this court is DIRECTED to provide a copy of this court’s opinion
and judgment to the trial court clerk. Appellate counsel’s motion to withdraw is GRANTED

       SIGNED December 4, 2019.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice